Case 2:17-cv-02651-GMN-EJY Document 88-4 Filed 07/17/20 Page 1 of 4




                  EXHIBIT 1
Defendants Stephen Fairfax and MTechnology’s
      Notice of Deposition of Rob Roy
         Case 2:17-cv-02651-GMN-EJY Document 88-4 Filed 07/17/20 Page 2 of 4




1 Marc J. Randazza (NV Bar No. 12265)
  Ronald D. Green (NV Bar No. 7360)
2 Alex J. Shepard (NV Bar No. 13582)
  RANDAZZA LEGAL GROUP, PLLC
3 2764 Lake Sahara Drive, Suite 109
  Las Vegas, Nevada 89117
4 Telephone: 702-420-2001
  ecf@randazza.com
5
  Attorneys for Defendants
6 Stephen Fairfax and MTechnology

7                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
8

 9 SWITCH, LTD.,                                 Case No.: 2:17-cv-02651-GMN-EJY
   a Nevada limited liability company,
10
               Plaintiff,
11                                              DEFENDANTS STEPHEN FAIRFAX AND
         vs.                                       MTECHNOLOGY’S NOTICE OF
12 STEPHEN FAIRFAX; MTECHNOLOGY;                    DEPOSITION OF ROB ROY
13 DOES 1 through 10; and ROE ENTITIES 11
   through 20, inclusive,
14
                Defendants.
15

16
                  DEFENDANTS STEPHEN FAIRFAX AND MTECHNOLOGY’S
17                       NOTICE OF DEPOSITION OF ROB ROY
18
           PLEASE TAKE NOTICE that pursuant to Nevada Rule of Civil Procedure 30,
19
     Defendants, Stephen Fairfax and MTechnology, by and through their counsel of
20
     record, Randazza Legal Group, will take the deposition upon oral examination of
21
     Rob Roy in the above captioned matter. The deposition will take place at All-
22
     American Court Reporters, 1160 N. Town Center Drive, Suite 300, Las Vegas, NV
23
     89144, on July 27, 2020 at 9:30 a.m., before a Notary Public or some other officer
24
     authorized to administer oaths at depositions. The deposition will be recorded
25
     by stenographic means and may also be recorded by video. The deposition
26
27
                                            -1-
28
                                    Notice of Deposition
                                  2:17-cv-02651-GMN-EJY
      Case 2:17-cv-02651-GMN-EJY Document 88-4 Filed 07/17/20 Page 3 of 4




1 will continue from day to day until completed or continued. You are invited to

2 attend, and cross examine.

3

4       Dated: June 29, 2020.           Respectfully submitted,
5                                       /s/ Ronald D. Green___
6                                       Marc J. Randazza (NV Bar No. 12265)
                                        Ronald D. Green (NV Bar No. 7360)
7                                       Alex J. Shepard (NV Bar No. 13582)
                                        RANDAZZA LEGAL GROUP, PLLC
8                                       2764 Lake Sahara Drive, Suite 109
9                                       Las Vegas, NV 89117
                                        Attorneys for Defendants
10                                      Stephen Fairfax and MTechnology
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                          -2-
28
                                  Notice of Deposition
                                2:17-cv-02651-GMN-EJY
      Case 2:17-cv-02651-GMN-EJY Document 88-4 Filed 07/17/20 Page 4 of 4




1                                               Case No. 2:17-cv-02651-GMN-EJY

2

3                             CERTIFICATE OF SERVICE

4       I HEREBY CERTIFY that on June 29, 2020, I caused a true and correct copy

5 of the foregoing document to be served via email and U.S. Mail.

6

7
                                      Employee,
8                                     Randazza Legal Group, PLLC
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
                                        -3-
28
                                Notice of Deposition
                              2:17-cv-02651-GMN-EJY
